DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 12/15/21 has been entered and made of record.
	Claims 6 – 14 are new claims.
	Claims 1 – 14 are pending in the application.
                                Response to Argument 
3.	Applicant’s arguments, see page 7- 8, of the remarks, filed 12/15/21, with respect to claims 1- 5, of rejection under 103 JP 6- 195116 A (Matsushita electric ind co Itd),  and JP 2004179299 A (Fuji Machine MFG),  claim interpretation 112(f) of claims 3 and 4 have been fully considered and are persuasive. The rejection of claims and 112(f) and 103 has been withdrawn. 
Applicant’s arguments see page 7- 8 of the remarks, filed 12/15/21, with respect to claims 1-5 of 103 rejection have been fully considered and are persuasive. The rejection of claims 1- 5, has been withdrawn and are allowed.
Allowable Subject Mater
4.    The following is an examiner’s statement of reasons for allowance:
Claims 1- 14 are allowed.
In regards to independent claims 1 and 5 the prior art of record JP 6- 195116 A (Matsushita electric ind co Itd) discloses Matsushita merely discloses (1) a graphic 
JP 2004179299 A (Fuji Machine MFG) discloses component mounting data creation device. Matsushita nor Fuji does not disclose an imaginary mounted state of the electronic component to be mounted according to the production program including (i) a representation of the electronic component and (ii) a component mounting orientation indicating portion indicating the mounting orientation of the electronic component being superimposed on the image of the mounting area including (iii) the pad pattern and (iv) the pad pattern orientation indicating portion on the display device. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1 - 14, are allowed.
Claims 2 – 4, 6- 14, are dependent upon claim 1.
5.	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance. 








Contact Information 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7.30- 5.00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPT© Customer ServiceRepresentative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela C Chawan/Primary Examiner, Art Unit 2669